DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2022. Claims 1-15 are presented for prosecution on the merits below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of transducers”- claim 1 line 3- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plekhanov et al. U.S. 20170271926.

Regarding claim 1, Plekhanov discloses a wireless power transfer system comprising: 
at least one transmitter [e.g. Fig. 1, transmitter assembly 106 (or signal generator 112); Fig. 2, transmitter assembly 202 (or signal generator 208); Fig. 6, wireless power transmitter 602; Fig. 5, wireless power transmitter 502 (or signal generator 508), pars. 0072, 0091] generating at least one transmission signal [pars. 0020, 0044, 0063, 0072]; 
a plurality of transducers [Fig. 1, transmitter transducer 114, which may be an antenna, par. 0058. Fig. 2, transmitter transducer assembly 210, par. 0072. Fig. 5, transmitter transducer assembly 505, par. 0091] each conducting a respective transmission signal of the at least one transmission signal, the plurality of transducers being positioned at respective different locations for producing from the respective transmission signals magnetic fields defining associated power transfer regions [Fig. 1, power transfer region 102; Fig. 2, power transfer region 203; Fig. 5, power transfer region 510; Fig. 6, power transfer region 606] for transmitting wirelessly with the associated magnetic fields power to aerial vehicles [Fig. 6, UAV 604] located in the power transfer regions [pars. 0064, 0074. See also: pars. 0007, 0010, 0011, 0012, 0186].
Regarding claim 2, Plekhanov discloses the system of claim 1, wherein at least two of the power transfer regions are spaced apart from each other [par. 0075, 0077].
Regarding claim 3, Plekhanov discloses the system of claim 2, wherein the at least two adjacent power transfer regions are spaced at least one kilometer apart [par. 0056].
Regarding claim 4, Plekhanov discloses the system of claim 2, wherein at least three of the power transfer regions are spaced apart from each other [par. 0075, 0077].
Regarding claim 5, Plekhanov discloses the system of claim 4, wherein the at least three power transfer regions are distributed to form a two-dimensional grid of power transfer regions [par. 0078].
Regarding claim 6, Plekhanov discloses the system of claim 2, wherein at least two of the power transfer regions overlap forming an extended power transfer region [pars. 0045, 0056].
Regarding claim 7, Plekhanov discloses the system of claim 4, wherein a chain of at least three of the power transfer regions overlap end to end to form the extended power transfer region as a linear extended power transfer region [pars. 0045, 0056].
Regarding claim 8, Plekhanov discloses the system of claim 1, further comprising a management unit [Fig. 5, controller 504] maintaining information regarding operation and use of the power transfer regions, and wherein each of the at least one transmitter [e.g. Fig. 1, transmitter assembly 106 (or signal generator 112); Fig. 2, transmitter assembly 202 (or signal generator 208); Fig. 6, wireless power transmitter 602; Fig. 5, wireless power transmitter 502 (or signal generator 508), pars. 0072, 0091] includes a communication unit [Fig. 5, communication circuit 511] configured to communicate with the management unit and with the aerial vehicles [e.g. wireless power receiver 503] located in the associated one or more of the power transfer regions [e.g. power transfer region 510] having magnetic fields produced by the respective transmission signals generated by the transmitter [pars. 0095, 0097].
Regarding claim 9, Plekhanov discloses the system of claim 8, wherein each transmitter is configured to receive from each aerial vehicle in associated indicia identifying the aerial vehicle and communicate the received indicia identifying the aerial vehicle to the management unit [pars. 0084, 0100, 0101].
Regarding claim 10, Plekhanov discloses the system of claim 9, wherein the management unit is configured to determine whether the aerial vehicle is authorized to receive power from the respective power transfer region and to communicate to the communication unit of the transmitter authorization information representative of whether or not the aerial vehicle is authorized to receive power from the respective power transfer region, and the transmitter is configured to receive from the management unit the authorization information [pars. 0104-106].
Regarding claim 11, Plekhanov discloses the system of claim 10, wherein the transmitter is further configured to increase the power conducted by the respective transmission signal in response to the received authorization information [pars. 0064, 0104, 0107].
Regarding claim 12, Plekhanov discloses the system of claim 11, wherein the transmitter is configured to increase the power conducted by the respective transmission signal by an amount proportional to the number of power receivers detected in the respective power transfer region [par. 0103].
Regarding claim 13, Plekhanov discloses the system of claim 12, wherein the transmitter is configured to determine a period of time during which power is transferred to the aerial vehicle [par. 0108]
Regarding claim 14, Plekhanov discloses the system of claim 9, wherein the management unit is configured to determine whether or not the identifying indicia is included in a list of identifying indicia for power receivers authorized to receive power in the power transfer region [pars. 0107, 0323].
Regarding claim 15, Plekhanov discloses the system of claim 8, wherein the transmitter is configured to compare the power being output on the transmission signal and to communicate with the aerial vehicle if the power being output has reached a maximum power output [pars. 0108, 0110].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200274398, US-20170271925-A1 belong to the instant assignee and are cited for background relevance. 
US-20190135113, US-20160137311 are cited as related art in the area of UAV charging by distributed means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859